DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: A control device of a server, the control device controlling vehicle environment data transmission between at least one vehicle and the server 5independent of a movement of the at least one vehicle, the control device comprising: an input interface configured to receive mode information determining a mode which the control device is to be operated in among three modes of the vehicle environment data transmission, the three modes including a monitoring mode, an 10urgency mode, and an efficiency mode; a processing device configured to execute a processing according to the mode information received by the input interface, the processing including:(a) when the control device is determined to be operated in the monitoring mode according to the mode information, generating a control 15command for instructing the at least one vehicle to perform a continuous monitoring or a regular monitoring of an environment of the at least one vehicle and to transmit a monitoring result from the at least one vehicle to the server; (b) when the control device is determined to be operated in the urgency 20mode according to the mode information, generating a control command for instructing the at least one vehicle to transmit an increased amount of the vehicle environment data compared to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661